 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendants
     AIRMOTIVE INVESTMENTS, LLC,
 7   AND TBR I, LLC
 8
 9
10
                                UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF NEVADA
12
                                                 ***
13
     DITECH FINANCIAL SERVICES LLC f/k/a      )
14   GREEN TREE SERVICING LLC, and            )
     FEDERAL NATIONAL MORTGAGE                )
15   ASSOCIATION,                             )         Case No. 3:16-cv-00194-MMD-WGC
                                              )
16                                Plaintiffs, )
                                              )
17   vs.                                      )
                                              )
18   HIGHLAND RANCH HOMEOWNERS                )
     ASSOCIATION; TBR I, LLC; KERN &          )
19   ASSOCIATES, INC.; AIRMOTIVE              )
     INVESTMENTS, LLC,                        )
20                                            )
                                 Defendants. )
21                                            )
22                    STIPULATION AND ORDER TO EXTEND TIME TO
                     RESPOND TO MOTION FOR SUMMARY JUDGMENT
23                                  (Second Request)
24          COMES NOW Plaintiffs, DITECH FINANCIAL SERVICES LLC f/k/a GREEN TREE
25   SERVICING LLC, and FEDERAL NATIONAL MORTGAGE ASSOCIATION; Defendant,
26   AIRMOTIVE INVESTMENTS, LLC; and Defendant HIGHLAND RANCH HOMEOWNERS
27   ASSOCIATION, by and through their undersigned counsel, and hereby stipulate and agree as
28
                                             Page 1 of 4                              7491 Rembrandt
 1   follows:

 2          1.   On November 16, 2018, Plaintiffs filed a Motion for Summary Judgment herein

 3               [ECF #98]. Responses to said Motion are presently due on January 8, 2019,

 4               pursuant to a stipulation approved on December 10, 2018 [ECF #100].

 5          2.   Defendants’ counsel have been required to devote time and attention to numerous

 6               other pending legal matters since the filing of the Motion for Summary Judgment

 7               which have detracted from the time available prepare a response. These

 8               obligations include numerous appellate briefs, other motions for summary

 9               judgment and other litigation matters. In addition, the Christmas and New Years

10               Day holidays resulted in family obligations that further detracted from the time

11               available. Further, the parties desire to discuss an amicable settlement of this

12               matter before spending additional time and money on litigation.

13          3.   Based upon the foregoing, Defendants have requested and shall be granted an

14               additional extension of time until February 5, 2019, in which to respond to the

15               Plaintiff’s Motion for Summary Judgment.

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                             Page 2 of 4                                  7491 Rembrandt
 1         4.     Plaintiffs similarly have requested an extended period of time in which to file any

 2                necessary Reply briefs. Plaintiff shall be granted a period of 30 days from the date

 3                on which Defendants’ Responses are filed in which to file any Replies.

 4         5.     This Stipulation is made in good faith and not for purpose of delay.

 5         Dated this     8th         day of January, 2019.

 6   ROGER P. CROTEAU &                                AKERMAN LLP
      ASSOCIATES, LTD.
 7
 8                                                      /s/ Jamie K. Combs
      /s/ Timothy E. Rhoda                             JAMIE K COMBS, ESQ.
 9   TIMOTHY E. RHODA, ESQ.                            Nevada Bar No. 13088
     Nevada Bar No. 7878                               1635 Village Center Circle, Suite 200
10   9120 West Post Road, Suite 100                    Las Vegas, NV 89134
     Las Vegas, Nevada 89148                           702-634-5007
11   (702) 254-7775                                    702-380-8572 (fax)
     croteaulaw@croteaulaw.com                         jamie.combs@akerman.com
12   Attorney for Defendant                             Attorney for Plaintiffs
     Airmotive Investments, LLC                        Ditech Financial Services, LLC and
13   and TBR I, LLC                                    Federal National Mortgage Association

14                                                     PERRY & WESTBROOK

15
16                                                      /s/ Cheryl H. Wilson
                                                       CHERYL H. WILSON, ESQ.
17                                                     Nevada Bar No. 8312
                                                       1701 W. Charleston Blvd., Suite 200
18                                                     Las Vegas, NV 89102
                                                       702-870-2400
19                                                     702-870-8220 (fax)
                                                       cwilson@perrywestbrook.com
20                                                     Attorney for Defendant
                                                       Highland Ranch Homeowners Association
21
22
                                                 IT IS SO ORDERED.
23
24                                               By:
                                                          Judge, U.S. District Court
25
26                                               Dated:    January 9, 2019

27
28
                                               Page 3 of 4                                 7491 Rembrandt
     Case 3:16-cv-00194-MMD-WGC Document 102 Filed 01/08/19 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that on this         8th       day of January, 2019, I served via the
      United States District Court CM/ECF electronic filing system, the foregoing STIPULATION
 3    AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY
      JUDGMENT (Second Request) to the following parties:
 4
             Ariel E. Stern                               Alan W Westbrook
 5           Akerman LLP                                  Perry & Westbrook
             1635 Village Center Circle, Suite 200        1701 W. Charleston Blvd., Suite 200
 6           Las Vegas, NV 89134                          Las Vegas, NV 89102
             702-634-5000                                 702-870-2400
 7           702-380-8572 (fax)                           702-870-8220 (fax)
             ariel.stern@akerman.com                      awestbrook@perrywestbrook.com
 8           Attorney for Plaintiffs                      Attorney for Defendant
             Ditech Financial Services, LLC and           Highland Ranch Homeowners
 9           Federal National Mortgage Association        Association

10           Jamie K Combs                                Karen M. Ayarbe
             Akerman LLP                                  Gayle A. Kern, Ltd.
11           1635 Village Center Circle, Suite 200        5421 Kietzke Lane, Suite 200
             Las Vegas, NV 89134                          Reno, NV 89511
12           702-634-5007                                 775-324-5930
             702-380-8572 (fax)                           775-324-6173 (fax)
13           jamie.combs@akerman.com                      karenayarbe@kernltd.com
             Attorney for Plaintiffs                      Attorney for Defendant
14           Ditech Financial Services, LLC and           Kern & Associates, Inc.
             Federal National Mortgage Association
15
             Tenesa S Powell
16           Akerman LLP
             1635 Village Center Circle, Suite 200
17           Las Vegas, NV 89134
             702-634-5000
18           702-380-8572 (fax)
             tenesa.scaturro@akerman.com
19           Attorney for Plaintiffs
             Ditech Financial Services, LLC and
20           Federal National Mortgage Association

21           Donna M. Wittig
             Akerman LLP
22           1635 Village Center Circle, Suite 200
             Las Vegas, NV 89134
23           (702) 634-5000
             donna.wittig@akerman.com
24           Attorney for Plaintiffs
             Ditech Financial Services, LLC and
25           Federal National Mortgage Association

26
                                                  /s/ Timothy E. Rhoda
27                                                An employee of ROGER P. CROTEAU &
                                                  ASSOCIATES, LTD.
28
                                                Page 4 of 4                                7491 Rembrandt
